Per Curiam:

This was an action by assignees of a bond given by a judgment debtor to secure a stay of execution on the judgment. The stay was granted by the court to a certain day, at which time it expired. At the expiration of the stay the bond had served its purpose, the judgment creditor was at liberty to proceed with the collection of his judgment, and no cause of action could thereafter accrue on such bond. Over five years after such stay of execution had expired this action was commenced. These facts appeared on the face of the petition. A demurrer to the petition was sustained. Held, not error.
Mason, J., not sitting.
*642(82 Pac. 1134.)